—Appeal from those parts of ajudg*891ment of Supreme Court, Seneca County (Falvey, J.), entered June 28, 2002, that established plaintiffs child support obligation and directed plaintiff to make child support payments through the Seneca County Support Collection Unit.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Plaintiff appeals from those parts of the judgment entered in this matrimonial action establishing his child support obligation pursuant to the Child Support Standards Act (Domestic Relations Law § 240 [1-b]) and directing him to make child support payments through the Seneca County Support Collection Unit (SCU). Plaintiff contends that Supreme Court erred in identifying him as the noncustodial parent for the purpose of awarding child support. It is impossible to determine from the stipulated custodial arrangement set forth in the record, however, which party has physical custody of the child for the majority of the time (cf. Bast v Rossoff, 91 NY2d 723, 728 [1998]). We therefore are unable to pass upon the merits of that contention (see Kahn v City of New York, 37 AD2d 520, 521 [1971], affd 30 NY2d 690 [1972]). Contrary to plaintiffs further contention, the record establishes that defendant requested that support payments be made through the SCU, and the court did not err in granting that request (see § 240 [1] [a]; Social Services Law § 111-g). Present — Green, J.P., Hurlbutt, Kehoe, Gorski and Hayes, JJ.